Citation Nr: 1431458	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder. 

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Chris Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1969.  This matter comes to the Board of Veterans' Appeals (Board) from May 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada and Boise, Idaho, respective.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is remanded.


FINDING OF FACT

During the pendency of the appeal, the Veteran's posttraumatic stress disorder (PTSD) has been, and is currently manifested by a short temper; impaired judgment; depressed mood; sleep disturbance; intrusive thoughts; anxiety; obsessive behavior; impairment of impulse control; hypervigilence; exaggerated startle; and avoidance behavior; all of which result in no more than occupational and social impairment with deficiencies in most areas.  He has a well-groomed and appropriately dressed appearance; appropriate interaction and behavior with good eye contact; no hallucinations; no delusions; no thought disorder; no impairment of communication; no suicidal ideation or plan; no homicidal ideation or plan; no ritualistic behavior; adequate short and long term memory; and the ability to carry out activities of daily living.



CONCLUSION OF LAW

The criteria for an initial disability rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the June 2009, October 2010, and January 2013 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the service-connected disorder.  Id.  Further, the Veteran has been provided an opportunity to testify before the Board.   

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was granted for PTSD by a rating decision dated in May 2011 and a disability rating of 30 percent was assigned thereto, effective from December 17, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In a January 2013 rating decision, the rating for such disorder was increased from 30 to 70 percent, effective from December 17, 2008.  Id.  In July 2011, the Veteran perfected the current appeal, seeking entitlement to an increased rating for his service-connected PTSD disorder.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.   
In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 81-90 denotes absent or minimal symptoms or good functioning in all areas.  DSM-IV.  A GAF score of 71-80 denotes no more than slight impairment in social functioning, with transient and expectable reactions to psychological stressors.  Id.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.

A VA outpatient treatment record dated in October 2008 notes a GAF score of 60.  VA outpatient treatment records dated in November 2008 demonstrate that the Veteran was seen for psychotherapy sessions.  The assessments were PTSD.  The Veteran's affect was mildly depressed and his judgment was intact.  A VA outpatient treatment record dated in January 2009 notes a GAF score of 60.  Subsequent records dated in February 2009 through June demonstrate that the Veteran underwent psychotherapy therapy sessions.  

In June 2009, the Veteran underwent a VA examination, during which he reported that he had a history of violence, to include assault charges in previous years.  He reported that he had problems with his temper; specifically, that he got into a physical altercation with a man about a year ago.  He stated that his sleep was poor because he often awoke.  The Veteran denied a history of suicide attempts.  He stated that his social and interpersonal skills were impaired.  The Veteran indicated that he had not worked since 2008.  He further indicated that he did not have any recreational of leisure pursuits.  

Physical examination revealed good eye contact, as well as a positive interaction throughout the session.  Personal hygiene was appropriate.  The rate and flow of his speech was relevant and logical.  There was no evidence of obscure speech patterns.  There was no evidence of impairment of thought process or communication.  He was oriented to time, person, and place.  There was no inappropriateness in the Veteran's behavior.  There was no evidence of gross delusions or hallucinations or ritualistic behavior.  There was evidence of obsessive behavior and hypervigilence.  There was evidence of depressed mood, anxiety, and impulsive behavior upon feelings of anger.  The Veteran's GAF score was 50-55.  The diagnosis was PTSD and alcohol dependence.  The examiner noted that the Veteran was able to perform activities of daily living.  The examiner noted that the Veteran had occasional decreases in work efficiency, as well as intermittent periods of inability to perform occupational tasks due to symptoms of his PTSD.  The examiner further noted that the Veteran's temper had always been a problem.  The examiner stated that the Veteran had been fired from a lot of different jobs because of his temper.  He also stated that the Veteran was charged with domestic violence towards his wife, and spent a few days in jail as a result.  The examiner concluded that the Veteran had bad judgment due to his temper and had become more impulsive.     

A January 2010 VA outpatient treatment record notes that the Veteran had the same girlfriend for the past 20 years.  The record also indicates that the Veteran had problems with his anger and controlling his temper.  

In October 2010, the Veteran underwent a VA examination, during which he reported that he currently took prescribed anti-depressant and sleeping medication.  The Veteran stated that he experienced feelings of anger, anxiety, and depression.  He stated that he was hypervigilant, and carried a gun.  He stated that he had trouble sleeping but explained that the prescribed medication helped.  He denied suicidal and homicidal thought, but reported a history of violence.  The Veteran stated that he was in jail in 2010 in Mississippi.  He stated that he last worked in 2008.  The Veteran reported that he had been divorced for 25 years, but currently had a girlfriend.  He stated that he had three children and one friend.  The Veteran reported that he liked to ride his motorcycle.  He reported that he used drugs and drank alcohol.       

Physical examination revealed good eye contact, as well as appropriate interaction throughout the session.  Personal hygiene was appropriate.  He was oriented to time, person, and place.  Speech was a normal rate and rhythm, and goal-oriented.  There was no evidence of hallucinations or delusions.  There was no evidence of suicidal or homicidal ideation.  There was no evidence of obsessive or ritualistic behavior.  The Veteran's short and long term memory were acceptable.  There was evidence of anxiety and impairment of impulse control.  The Veteran's GAF score was 50.  The diagnosis was PTSD.  The examiner noted that the Veteran was able to perform activities of daily living.  The examiner reported that the Veteran's current symptoms were congruent with PTSD, but explained that the Veteran could work if he wanted to.  The examiner noted that the Veteran saw his family and had one friend.  He indicated that the Veteran needed continuous medication for his PTSD.  The examiner stated that the Veteran's polysubstance abuse/dependence was not a symptom of the PTSD, although they were co-concurrent.  The examiner concluded that that Veteran's PTSD symptoms were transient and mild, and led to decreased work efficiency and ability to perform occupational tasks.      

VA outpatient treatment records from June through August 2012, include examinations that note that the Veteran was well-dressed with good eye contact.  He was oriented to time, person, and place.  His speech and mood were normal.  There was no evidence of suicidal or homicidal ideation.  There was no evidence of delusions or hallucinations.  Medication was prescribed for feelings of anxiety and depression.    

In January 2013, the Veteran underwent a VA examination, during which he reported that he lived with his girlfriend for the past 20 years.  He stated that he had two brothers, but explained that he did not get along with one of them.  He stated that he last worked in 2009, and noted that he had been fired from jobs 40 to 50 times in the past because of his short temper.  He stated that he had received treatment at VA and was taking prescribed medication that helped to reduce his anxiety.  The Veteran also stated that marijuana also helped to control his anxiety.  He stated that he did not socialize with others.  The Veteran reported that he was hypervigilant.  He denied suicide attempts or psychiatric hospitalization.  He reported that he spent two weeks in jail on charges of assault with a deadly weapon, but explained that the charges were dismissed.  He stated that he drank alcohol several times a week.    

Physical examination revealed good eye contact, as well as appropriate interaction throughout the session.  The Veteran was appropriately dressed.  He was oriented to time, person, and place.  His mood was euthymic, and his affect was full and appropriate.  Thought process was spontaneous, relevant, and goal directed.  His insight and judgment were adequate.  There was no evidence of gross impairment of memory.  There was no evidence of hallucinations or delusions, and no evidence of suicidal or homicidal ideation.  There was evidence of anxiety, suspiciousness, and chronic sleep impairment.  A GAF score of 50 was assigned.  The diagnosis was PTSD.  The examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and the inability to establish and maintain effective relationships.     

In May 2014, the Veteran testified before Board regarding his PTSD symptoms.  The Veteran stated that he had difficulty sleeping, a short fuse, and problems with concentration.  He asserted that he experienced feelings of depression and anxiety.  He stated that he had not worked since 2008, and explained that when he worked as a carpenter, he was terminated from most positions due to altercations or his attitude.  

A VA outpatient treatment record dated in July 2014 notes that the Veteran had a long history of PTSD, but that he was currently doing fairly well.  Medication was prescribed to treat PTSD symptoms.   

During the rating period on appeal, the Veteran's GAF scores were 60 in 2008 and 2009, 50-55 in 2009, 50 in 2010, and 50 in 2013, indicating moderate to serious symptoms.  DSM-IV.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran's manifestations of PTSD include a short temper; impaired judgment; depressed mood; sleep disturbance; intrusive thoughts; anxiety; obsessive behavior; impairment of impulse control; hypervigilence; exaggerated startle; and avoidance behavior.  He has a well-groomed and appropriately dressed appearance; appropriate interaction and behavior with good eye contact; no hallucinations; no delusions; no thought disorder; no impairment of communication; no suicidal ideation or plan; no homicidal ideation or plan; no ritualistic behavior; adequate short and long term memory; and the ability to carry out activities of daily living. 

The evidence of record also demonstrates that the Veteran experienced anger due to impulse control problems, which was considered to be impaired.  Moreover, although there were no specific instances of actual violence during the appeal period, the Veteran reported a history of violence, as well as time spent in jail due to assault and domestic violence, but he claimed that the assault charges were dismissed.  Further, the Veteran carried a gun to the October 2010 VA examination.  With respect to employment, the Veteran reported that he had not worked as a carpenter since 2008 due to his attitude.  He further reported that when he did work in such capacity, he was fired from multiple jobs as a result of getting into altercations, as well as his attitude.  Regarding relationships, the evidence shows that the Veteran was divorced; however, he has been with the same girlfriend for more than 20 years.  Moreover, although he stated that he did not like to socialize, the evidence demonstrates that he consistently reported having one friend and a relationship with his three children.  Although he reported that he did not have leisurely pursuits, the evidence demonstrates that he likes to ride his motorcycle.  Accordingly, the medical evidence of record demonstrates that there is occupational and social impairment with deficiencies in most, but not all, areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.     

The VA examinations reports, treatment records with psychological evaluations and the Veteran's hearing testimony and statements do not reflect that he has experienced the symptoms listed for a total schedular rating.  He has not reported experiencing delusions or hallucinations, and these symptoms have not been identified by any of the evaluating clinicians.  The evidence also does not show grossly inappropriate behavior.  The Veteran has not exhibited suicidal ideation and thoughts.  Additionally, he has experienced anger toward others, but homicidal ideation has been denied and the evidence does not indicate that he is in persistent danger of hurting others.  The Veteran has also not exhibited an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene; the clinicians have not indicated any hygiene problems. Moreover, the Veteran has been found to be oriented in each instance.  Further, there is no objective evidence of memory loss.  Thus, these types of symptoms reflective of total impairment have not been shown.

As to the GAF scores of record, the assigned GAF scores have been no worse than 50.  As noted previously, this level of GAF score equates to "serious" symptoms according to DSM-IV.  This level of symptomatology with examples of serious impairment in occupational, e.g., unable to keep a job, is contemplated by the 70 percent rating already assigned.  GAF scores of 40 and below have not been evident.  Thus, the GAF scores also do not support a higher level of total impairment.

Based on the totality of the evidence, including consideration of the GAF scores and the objectively and subjectively noted symptomatology, and in accordance with all applicable legal criteria, the Board finds that the Veteran's disability is appropriately evaluated as 70 percent disabling, as the effect of the Veteran's PTSD disability, results in no more than occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 70 percent rating for PTSD inadequate.  The Veteran's PTSD is evaluated as a mental disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  As noted above, the Veteran submitted evidence demonstrating that his most recent GAF assessments resulted in scores of 50.  However, "[a]lthough certain symptoms must be present in order to establish the diagnosis of PTSD . . . it is not the symptoms, but their effects, that determine the level of impairment."  See Mauerhan, 16 Vet. App. 436, 443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 (1996) (holding that § 4.130 "'is a reasonable and permissible construction of 38 U.S.C. § 1155 '").

As demonstrated by the evidence of record, the Veteran's PTSD is marked by a short temper; impaired judgment; depressed mood; sleep disturbance; intrusive thoughts; anxiety; obsessive behavior; impairment of impulse control; hypervigilance; exaggerated startle; and avoidance behavior; all of which result in no more than occupational and social impairment with deficiencies in most areas.  He has a well-groomed and appropriately dressed appearance; appropriate interaction and behavior with good eye contact; no hallucinations; no delusions; no thought disorder; no impairment of communication; no suicidal ideation or plan; no homicidal ideation or plan; no ritualistic behavior; adequate short and long term memory; and the ability to carry out activities of daily living.  The evidence of record also demonstrates that the Veteran has been with the same girlfriend for more than 20 years.  Moreover, he has one friend and a relationship with his children.  In addition, he likes to ride his motorcycle.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating for PTSD.  A rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case, so as to render the schedular evaluations inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against an initial rating in excess of 70 percent for the Veteran's PTSD at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 70 percent for PTSD is denied. 


REMAND

Additional development is required before the issue of entitlement TDIU can be adjudicated.  Specifically, an opinion is necessary, for the reasons discussed below.  Further, VA must obtain any outstanding VA outpatient treatment records.  

In his May 2014 VA Form 21-8940, the Veteran reported that he stopped working as a carpenter in December 2008.  In subsequent and previous statements, he further asserted that he stopped working due to his service-connected PTSD disorder.  Moreover, during a January 2013 VA psychiatric examination, he stated that he was fired from jobs approximately 40 to 50 times because he had a "very short temper."  A subsequent VA examination in connection with the TDIU claim dated in January 2013 includes the examiner's comment, that "due to chronic back pain with radiculopathy . . . the Veteran is limited to sedentary work only."  In this regard, service connection is only in effect for PTSD, rated as 70 percent disabling.  Thus, on remand, a VA opinion that addresses the effect of the Veteran's service-connected PTSD disability on his ability to work, without consideration of any impairment caused by nonservice-connected disabilities, is necessary.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

In addition, the Veteran receives ongoing treatment for his service-connected PTSD disorder at the VA Medical Center located in Las Vegas, Nevada.
The record contains VA outpatient treatment records to February 2014; thus, VA must obtain any VA outpatient treatment records from February 2014 to the present, and associate them with the claims file.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the claims file the Veteran's complete VA outpatient treatment records dated from February 2014 to the present, from the VA Medical Center in Las Vegas, Nevada.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, a VA examiner must provide an opinion on the effects of the Veteran's service-connected PTSD disorder on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims files and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD disability precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


